 CURTIS MATHES MANUFACTURING COMPANY473ists,machinist helpers, machinist apprentices, garage mechanicsand their helpers, watchmen, guards, and supervisors as definedin the Act.(b)All guards at the Cit-Con plant of Cit-Con Oil Corpora-tion, excluding safety inspectors, all other employees, and super-visors as defined in the Act.[The Board dismissed the petition in Case No. 15-RM-172.][Text of Direction of Elections omitted from publication.]Curtis Mathes Manufacturing CompanyandUnited FurnitureWorkers of America, AFL-CIO, Local Union 376.Cases Nos.16-CA-1748 and 16-CA-1765.December 17, 1963DECISION AND ORDEROn April 30, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report and the entire record in the case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodification :Respondent manufactures television, radio, and hi-fi combinationsat its plant in Athens, Texas.One part of its plant, designated "themill," is devoted to the production of wood cabinets.The mill is aroomapproximately 240 feet wide and 400 feet long divided intofunctionalareas not all separatedby walls.Thus, the millconsistsof the finish mill, the glue room, the rough mill, the knife grindingdepartment, the framing department, the cabinet room, and the sand-ing area.The production process starts with the cutting of lumberin the rough mill and continues through the finishing, sanding, gluing,and other processes. 'Dust created by the operation of the saws,sanders, planes, and other machinery utilized in the mill is collectedby a suction system through ducts attached to heads over each ma-chine.The dust is gathered into the "harvestore,"a containerlocated145 NLRB No. 52. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDoutside of the mill, and periodically burned.Even when the suctionsystem is in operation the dust level in the mill is somewhat higherthan would be considered ideal, particularly in those areas, such asthe sanding area, where the dust is thickest.To remedy this, theRespondent normally makes dust masks' available to all employees,though under normal conditions most employees in the mill do notwear them.From 5 to 15 times a year the suction system is shutdown for periods of up to several hours.This is generally causedby a burned out motor, lightning, or a fire in the ducts or "harvestore."During these periods the mill becomes very dusty, but once restored thesuction system reduces the dust level rather quickly.Because of a fire in one of the ducts, the suction system was closedon Friday afternoon, November 23, 1963, and remained closed for theentire second or evening shift. It was restored the following morn-ing, but because of a fire in the "harvestore," was shut down againabout 2:30 p.m.When the second shift reported for work at 5 p.m.the system was still shut down, and it remained so until 9:30 thatevening.There seems to be little dispute as to the nature of the conditions inthe mill while the suction system was off.Witnesses for both theGeneral Counsel and Respondent testified that the high dust contentin the air impaired visibility, made breathing more difficult, causedsore throats, etc.The events surrounding the walkout on the evening of November 24are substantially set forth in the Intermediate Report.Briefly stated,sometime after the start of the second shift on November 24, threeleadmen, Poston, McCall, and McClure, discussed among themselvesthe possibility of walking out because of the dust.Poston also dis-cussed this matter with Price, the foreman of the rough mill area.According to Poston, Price told him that he (Price) and his menwere ready to quit their work stations and go to the plant cafeteriato see if they could get something done about the dust.Poston furthertestified that Price asked him to talk to other men in the mill to seeif they wanted to walk out and suggested to him that all the men whowanted to leave meet at a specified water fountain at 7 p.m.At 7 p.m. the 3 leadmen and about 20 other employees met at thewater fountain and proceeded to the cafeteria.Two hundred andfifty employees remained behind, including Foreman Price.All themen who walked out were from the rough and finish mill areas, but135 employees remained behind in these two areas and continuedworking.No employees from the sanding area, where the dust wasthickest,walked out.The employees who left their work stationscontinued from the water fountain to the cafeteria where most, butnot all, "clocked out."1These masks are of twotypesOne has a throwaway filter ;the second is a disposablepaper type. CURTIS MATHES MANUFACTURING COMPANY475The men were met at the cafeteria by Supervisor Majors, who toldthem that he did not blame them for walking out and that he wouldspeak to Superintendent Lewis about the matter.He returned short-ly to report that he could do nothing with Lewis who was "too hot-headed."Some of the employees spoke directly to Lewis, who allowedthose who had not "clocked out" to return to work.Lewis had tele-phoned Mathes, the head of the plant, and Mathes shortly thereafterreported to the plant. In the meantime, all but approximately 10of the group in the cafeteria had gone home.When Mathes arrived at the cafeteria he picked up the timecards ofthose who had checked out and informed the 10 men who remainedthat they had walked off the job, had voluntarily quit, and were nolonger employees of the Company.The existing contract expressly excluded leadmen from its cover-age and contained a no-strike clause.'The Trial Examiner found that the November 24 walkout was aconcerted activity, which, in the absence of a "no-strike" clause, wouldbe protected.'He also found that working conditions in the plantwere "highly unpleasant" but not "abnormally dangerous" within themeaning of section 502,4 and, since the existing contract had a "no-strike" clause, he found that the walkout was not protected.Wespecifically adopt these findings.The Trial Examiner further found,however, that Foreman Price had encouraged employees to walk outand that, because of such encouragement, the Respondent is estoppedfrom urging as a defense that the employees had breached the "no-strike" clause at that time.We disagree.We perceive nothing in the record to indicate that the Respondentrepresented to the employees that they could walk off their jobs withimpunity.Not only did the contract proscribe strikes, but the Re-spondent maintained in its plant a rule against unauthorized absenceswhich applied to foremen as well as employees. Though Price mayhave discussed the walkout with Poston, or even encouraged it, testi-z The clause reads:On behalf of itself and the employees covered by this Agreement,the Union agreesthat there shall be no strike or stoppage of work or secondary boycott or slow-downofwork or picketing or disturbance on the part of or on behalf of the employeescovered by this Agreement during the term of this AgreementAny employee whoparticipates in or promotes a strike, work stoppage, picket line,slow-down,secondaryboycott,or disturbance,even of a momentary nature, may be discharged and onlythe question of whether or not he did in fact participate in or promote such actionshall be subject to grievance procedure or arbitration.9N L R B v. Washington Aluminum Company, Inc.,370 U.S 94Relying onRedwing Carriers, Inc. and Rockana Carriers, Inc,130 NLRB 1208, theTrial Examiner concluded that the walkout was unprotected even though finding that theemployees had walked out in the good-faith belief that working conditions were danger-ousWe find that there existed no reasonable basis for their good-faith belief that work-ing conditions were abnormally dangerous,in view of the fact that there were frequentbreakdowns of the suction system, only a small number of employees walked out,and thosein the worst area of the mill remained at work.Member Leedom joins in this footnoteonly insofar as it implies that if the Board had a subjective good-faith test, that testuu ould not be met here 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony by employee witnesses other than Poston indicates that they hadnot spoken to Price directly and that many of the employees whowalked out did not know of Price's role in the events of November 24.No witness testified that he walked out solely in reliance on Price'srepresentations.Furthermore, Price was a low level supervisor, anda substantial number of employees who walked off their jobs werefrom areas not under Price's jurisdiction. In these circumstances,we find that Foreman Price had no authority to sanction any breachof the contract and that the employees had no reasonable basis forbelieving he had such authority.Foreman Price's conduct, there-fore, affords no basis for application of the equitable rule of estoppel.Accordingly, we shall dismiss the complaint as to all the alleged dis-criminatees with the exception of the three leadmen who were notcovered by the "no-strike" clause in the contract.ORDERSThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :Paragraph 1(b) is amended by inserting a period after the word"protection" in the second line of the paragraph and deleting theremainder.Paragraph 2(a) is deleted and the following inserted in its place :(a)Make whole Jesse Poston, John McClure, and EarlMcCall in the manner set forth in the section of the IntermediateReport entitled "The Remedy."CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision and Order.5 The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,CurtisMathes Manufacturing Company, its officers, agents, suc-cessors,and assigns,shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECase No. 16-CA-1748, whichoriginatedwitha charge filed October25, 1962,was the subject of an informal settlement agreement between the Regional Director,the Respondent,and the Charging Party, dated November 1, 1962,pursuantto whichthe Respondent posted a certain notice for 60 days as prescribed in the settlementagreement.Meanwhile,on November 28, 1962,the charge was filed inCase No.16-CA-1765,alleging the commission of further unfair labor practices.OnJanuary 11, 1963, the Regional Director issued a complaint on the latter charge,and on February 1, 1963,he issued an amended complaint which consolidated thetwo proceedings,and embraced the subject matter of the earlier proceeding as wellas the latter,on thetheorythat the subsequent unfair labor practices warranted thesetting aside of the settlement agreement.Issue having been joinedby the filing CURTIS MATHESMANUFACTURING COMPANY477of an answer, the case was heard at Athens, Texas, on March 5 and 6, 1963, beforeTrialExaminer Frederick U. Reel.Thereafter, briefswere received from theRespondent and from the General Counsel, and have been fully considered.Upon the entire record in the case, including my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent, herein sometimes called the Company, is a Texas corporation witha plant at Athens where it manufactures and sells cabinets for hi-fi, television, andother electronic equipment, and annually ships in excess of $50,000 worth of finishedproducts directly outside the State.Respondent admits, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.The pleadings establish, and I find, that the Charging Party, herein called theUnion, is a labor organization within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Case No. 1748-Respondentstimulateswithdrawals from the UnionThe Union represents a majority of the Company's employees, and the partiesenjoy contractual relations based on the Union's status as bargaining representative.In September 1962, a company official ascertained that certain specific employeesdesired to withdraw from the Union, and further ascertained that under union rulessuch withdrawal could only be accomplished 10 days before the anniversary date ofthe particular individual's membership.Respondent thereupon decided to acquainteach of its employees with his rights in this respect and with the appropriate meansof exercising them.Uncontradicted evidence establishes that Respondent summoned employees to thepersonnel office and asked them if they wished to leave the Union. If an employeereplied in the affirmative, the Company prepared the appropriate letter for his signa-ture.On at least one occasion, the Company, acting through the secretary of thepersonnel director, not only prepared the letter, but also on a later date asked theemployee if she had mailed it and urged her to hurry to do so.Such systematic interrogation of employees as to their desire for union member-ship, and such active participationin, andencouragement of, their efforts to with-draw, constitute interference, restraint, and coercion of employees in the exercise oftheir Section 7 rights, and therefore violated Section 8(a) (1).In my view, the factshere are closer to those inHexton Furniture Company,111 NLRB 342, than to thoseinPerkins Machine Company,141 NLRB 697. See footnote 4 of thePerkinscase.B. Case No. 1765-the walkoutOn November 24, 1962, as more fully detailed below, a number of employeeson the second shift at Respondent's Athens plant left their workplaces and wenten masseto the plant cafeteria, after having been at work about 2 hours.The Com-pany promptly terminated the employment of those who did not immediatelyresume work, but reemployed them 3 weeks later.As found below, this walkoutwas caused by the fact that the dust suction system was not in operation.As thecontract between the Company and the Union contains a "no-strike" clause, appli-cable to all but three of the men who walked out, one of the issues presented iswhether the impact of that clause is nullified by Section 502 of the Act which pro-vides, in pertinent part, ". . . nor shall the quitting of labor by an employee oremployees in good faith because of abnormally dangerous conditions for work atthe place of employment . . . be deemed a strike under this Act."As appears morefully below, I find that the conditions were not "abnormally dangerous," but thatthe "no-strike" clause was inapplicable to certain leadmen not subject to the contract,and to other employees with respect to whom the Company is estopped from urgingits applicability.1.The dust removal systemProduction operations at the plant are carried on in a large room about 400 feetlong and 240 feet wide.Among the various areas in the room are sections knownas the rough mill, finish mill, and sanding areas.Various saws, planes, drills,lathes,molders, and other machinery used in the manufacture of wooden cabinetsare used in the rough and finish mills; sanders are used in the sanding area.Tocontrol the dust caused by the operation of these machines in the course of theirwoodworking operations, the Company has a suction system consisting of hoods 478DECISIONSOF NATIONAL LABORRELATIONS BOARDlocated over the machines to suck up the dust which is then carried through ductsto an outside container or "harvestore," located next to the boilers, where the dustis ultimately burned.Even when the system is operating perfectly, the air in the plant contains moredust than is generally thought agreeable or desirable for ideal working conditions.This is particularly true in the sanding area where the dust is always thickest.TheCompany furnishes its employees with masks designed to filter out the dust, butunder ordinary conditions most of the men prefer not to wear them.The masks areof two types: an older style permanent mask with a replaceable filter, and a newer,"throwaway," type, somewhat like a hospital mask in appearance.From time to time the dust suction system is rendered temporarily inoperative,as a motor may burn out or be incapacitated by lightning, or be shut off because ofa fire somewhere in the ducts or in the "harvestore."Such shutdowns of the systemoccur from 5 to 15 times a year and may last several hours.On such occasions theair in the plantbecomes very dusty, but the revival of the equipment quickly restoresconditions to normal.Such shutdowns because of fire occurred on November 23and 24, 1962.2.The walkout of November 24On Friday afternoon, November 23, 1962, a fire broke out in one of the ducts.In an effort to prevent the fire's possible spread, the Company shut off the dustsuction system.The system remained shut down for the entire second or eveningshiftThe next morning, Saturday, November 24, the suction system was operating,and continued to do so until about 2:30 p.m., when it was again shut off because ofa fire in the "harvestore" which necessitated cleaning out that piece of equipment.The Company put on extra men to facilitate the work of cleaning out the"harvestore," but the dust removal system was still shut down when the secondor night shift reported at 5 p.m. (leadman on that shift started work at 3:30 or4 p in.), and, as events proved, remained shut down until about 9:30 p.m.Conditions inside the plant were decidedly unpleasant during the first 2 hours ofthe night shift, and caused some discontent among the men.Although the dustwas heaviest in the sanding area, the chief areas of discontent were the rough milland finish mill areas.Among the men who complained about the heavy concen-tration of dust were three leadmen, Poston, McCall, and McClure, who discussedamong themselves the possibility of walking out because of the dust.Poston alsodiscussed the matter with Foreman Price, who was in charge of the roughmill areaPrice told Poston that if conditions were not alleviated he and his men were readyto go to the plant cafeteria as a group to see if they could "get something done thatway."Foreman Price asked Poston to "talk to some of themen inthe plant andsee how they felt, and ask them if they wanted to go with us or to stay ."Pricesuggested to Poston that the men who were walking out, meet at a certain waterfountain at 7 p.m.'At 7 p.m. Poston, McClure, McCall, and over 20 other men gathered at thewater fountain and proceeded to the cafeteriaPrice was not in the group, havingapparently decided to remain at work.Approximately 250 men remained at work inthe large 400- by 240-foot room, including all the men employed in the sanding area(where the dust was thickest) and about 135 men in the rough and finish mill area(from which the walkout occurred).Some of the men abandoned the group(either before it reached the cafeteria, or shortly afterward), having apparentlyjoined it in the misapprehension that the entire plant was being shut downTheremaining group of 21, which went into the cafeteria where they "punched out"on the timeclock, included the 19 eventually discharged who are named in the com-1The testimony with respect to Foreman Price's role in these events is that of Poston,corroborated in certain respects by hearsay testimony of McClurePrice, although stillin the Company's employ, was not called as a witness, a circumstance which of itselfwarrants the inference that his testimony would not have ref ted that of PostonMore-over, Charles Mathes, chairman of the board, admitted that "one df the supervisors en-couraged [the walkout] or was symp-thetic to it, indicating he might walk out himself,"and identified this supervisor as Price.Respondent introduced evidence that both Priceand Poston had been sharply reproved earlier in the evening (Poston twice) for being inthe boilerroom rather than at their Flaces of dutyThe reprimands may have intensifiedtheir distaste for their working conditions, but have no relevance to the statutory protec-tion, if any, accorded the other men who walked outAs for Poston, I find that he toowalked out because of the dust conditions and not because of the reprimand or impendingdiscipline arising out of his visits to the boilers CURTIS MATHES MANUFACTURING COMPANY479plaint herein, one Carroll, who had received special permission to go home becauseof a respiratory complaint adversely affected by the dust, and one Rainwater, whoreturned to work under circumstances described below.Shortly after the men reached the cafeteria and clocked out, one Charles Majors,a supervisory employee from another part of the plant, came into the room andinquired why the men were there.Majors, agreeing that the dust conditions werebad, and that he did not "blame [the men] a bit" for walking out, asked the mentowait until he could speak to Night Superintendent Lewis about the matter.Majors left, but returned to report that he could "do nothing with" Lewis, who"was too hot-headed."Lewis had in fact observed the walkout from a distant point in the room, andpromptly made inquiries of various employees, including Foreman Price, in aneffort to ascertain what was going on. Some of the employees returning from thecafeteria asked Lewis to permit them to resume work, explaining that they had beenunder the mistaken impression that the plant was being shut down.Lewis per-mitted a number of them to return to work, but apparently withheld such per-mission from Rainwater, drawing the distinction between those who had not "punchedout" in the cafeteria, and Rainwater, who had.Lewis telephoned Mathes, the head of the plant, at the latter's home to advisehim of the walkout, and Mathes came to the plant at once.He went directly tothe cafeteria, picked up the timecards of the men who had punched out, and toldthe approximately 10 men still lingering in the cafeteria that as they had walked offthe job, he considered that they had voluntarily quit and that they no longer workedfor the Company.Rainwater thereupon jumped up to explain that he had notunderstood what was happening when he came out, that he wanted to return towork, and that Lewis would not let him.Mathes gave Rainwater his timecard andhe went gack to work.The Company continued to adhere to the position that the men who walked outhad thereby severed their employment, and those who reported for work on thedays following were so advised.On December 14, however, offers of reinstatementwere made to all, without prejudice to the Company's right to maintain the legalityof its action in severing the men from the payroll.3.Dust conditions in the plant at the time of the walkoutThe witnesses who were in the plant on the evening of November 24 generallyagreed that the dust was thick and unpleasant, that it reduced visibility, and that itwas disagreeable to breathe.The parties stipulated however, that the employees onthe night shift who did not quit work with the 19 involved in this case (some 250in number) "would each testify that they did not think abnormally dangerous con-ditions existed on that night."Earl McCall, a leadman, testified that conditions that night were the worst he hadseen in his 4 years at the plant, that breathing the dust made him sneeze, that itburned his nose and eyes, that "you can just feel it burning down in his chestafter you breathe it so long," and that after breathing it a time he began to spitup dust and continued to do so for 4 or 5 days.McCall's job involved the riskof injury from sticks blown out of the machine, and he testified that the reducedvisibility that night reduced his chances of avoiding such flying objectsAccordingtoMcCall, he asked for a dust mask that night and was told by Greene, the supplyman, that none were available.McCall's testimony as to the availability of masks is sharply contradicted byGreene, a union member and former president of the Union, who testified that atall times that night he had an adequate supply of the "throwaway" masks, and thatno one who asked for one was refused. I credit Greene's disinterested testimonyon this point.The force of McCall's testimony as to the dangerous conditions isalso somewhat mitigated by his testimony that because of the dust he could justbarely see 40 feet away, from which it may be fairly inferred, I believe, that visi-bility right at his machine was not so impaired as materially to increase the normaldanger from flying objects. (I do not mean to minimize the danger, for McCallshowed scars from injuries received when visibility was good.But, consideringthe speed at which the objects must have been moving when they struck him, andthe fact that visibility was reduced but far from the point of obliteration, I doubtthatMcCall's working conditions could fairly be termed "abnormally hazardous"because of increased danger from flying objects )Finally, as detailed below, I findMcCall's actions to be protected by the statute even if the conditions were nothazardous, and there is no positive showing that any of the others who walked out 480DECISIONSOF NATIONALLABOR RELATIONS BOARDweresimilarly endangered by flying objects, although it may be fairly inferred thatthe other members of McCall's crew, and others working on similar machines, wereexposed to similar hazards.McCall testified that conditions on Saturday when the men walked off were asbad as they were at the end of the shift Friday. Johnny McClure, a leadman onthemolders, testified that on Friday the men made "the usual complaints aboutthe suction being cut off." In addition to testifying that the dust rendered breathingdifficult,2McClure stated that the accumulation of shavings and dust on the floorobscured the "pressure bar" on the molder, and that if this device slipped off, theoperator might be injured because the knives on the molders could "catch" a boardand throw it.McClure testified that the pressure bar had slid out that night, andthat he called Night Superintendent Lewis' attention to that fact during the intervalbetween the walkout and Mathes' arrival at the plan.Lewis denied having discussedthe pressure bar with McClure on this occasion, and both Lewis and Plant ManagerHardy denied that any danger to the operator would result if the bar did slide out.Zether Bell, a helper on a ripsaw in the rough mill, testified that on Friday,November 23, conditions were "like a big sandstorm in West Texas," the overheadlights were "foggy or cloudy," and that he tried (for the first time) to wear a mask,but found it smothering and tended to throw dust in his eyes. Still with respect toFriday,he testified that breathing the dust made his throat sore, that he wouldsneezeitout of his nose, and that it made his head start to hurt above his eyes.Leadman Jesse Poston similarly described the lights as hazy on Saturday night andtestified that "it was very hard to breathe in there" as the dust "would just chokeyou."Henry Dodds, who worked on a trim saw, testified on rather conclusorytermsthat the dust was "too rough for us to stay in it," and also stated that theshavings and dust were piled up 3 to 3' feet deep around the molders and 2 or 3inches around the trim saw.3Among the witnesses called by Respondent, one-supply man, Greene-testifiedthat he had never before issued more masks than he did on the Friday and Saturdayin question, that he heard complaints from the men that it was hard to breathe, andthat he had neverseenconditions any worse.The company officials called aswitnesses (Mathes, chairman of the board, Plant Superintendent Hardy, and NightSuperintendent Lewis) all agreed that the dust situation was highly unpleasant, andat least equaled, if it did not exceed, the worst conditions theretofore experienced inthe plant.Hugh McGaw, chief engineer of the industrial hygiene department of the TexasStateDepartment of Health, testified to two investigations which his departmentconducted at the company plant at the request of the city health officer of Athens.The first of these, conducted by McGaw personally, occurred approximately 1 weekbefore the events discussed above, and was made while the dust suction system wasin operation.The second test, conducted by a subordinate of McGaw, and thesubject of a written report whichis inevidence, was conducted in January 1963.At that time the suction system was shut down for 3 hours before the tests werecommenced, and the tests lasted about 1 hour.The testimony of Greene, a witnesscalled by Respondent, is that conditions were not as dusty on the occasion of theJanuary test as they had been at the time of the November walkout.Under thesecircumstances, I find the testimony of McGaw to be credible, and I find the reportto be accurate as to conditions on January 7, but I do not regard it as accuratelyreflecting conditions on November 24. I believe, however, that the report of theJanuary 7 test is entitled to some weight as a document prepared by a State officialin the course of discharging his official duties, and-as appears below-I am relyingon certain statements made therein.McGaw testified that in measuring dust in the air, the Texas State Department ofHealth was interested in, and measured, "invisible dust," the particles smaller than10 microns, becauseit isthis dust which gets into the lungs andcausesdamage.2McClure preferred a permanent type mask to the cloth "throwaways" and no newfilterswere available for the former type.He testified that the men working with himwore the cloth mask that night.2Dodds also testified that he told Lewis, after the walkout, that he could not take theHell, no,I wouldn't work out there either."Although Lewis was not asked to, and did not, denyhaving made such a statement to Dodds, the whole course of Lewis' conduct, and otherstatements attributed to him, lead me to believe that Dodds must have misunderstood ormisrepresented Lewis' comments, and I do not credit that part of Dodds' testimony.Cf.N.L R.B. v. Howell Chevrolet Company,204 F. 2d 79, 86 (C.A. 9), affd. 346 U.S. 482. CURTIS MATHES MANUFACTURING COMPANY481The larger particles of dust which are visible stop in the throat, the nose, and thebronchial tubes, and are eventually spit up.At the time McGaw conducted thefirst inspection, he found about 10 million particles of dust per cubic foot.Thesecond study, made when the dust removal machines had been shut down forseveral hours, revealed no appreciable increase in the amount of dust smaller than10 microns, although the atmosphere was considerably "dustier" in the sense thatvisibilitywas less good.The figure of 10 million particles per cubic foot was wellbelow the 50 million figure which the State board of health has established as "astandard in which a working man can work 8 hours a day, 40 hours a week, 50weeks a year for a considerable portion of his life without harm." (The 50 mil-lion figure applies to dust of the type involved here which McGaw termed "nuisancedust" as distinguished from certain silica dusts where the safe limit is much lower.)4.Concluding findings as to the walkoutThe law is settled that employees who walk off the joben massebecause of un-pleasant working conditions are engaged in a concerted activity for mutual aid andprotection within themeaningof Section 7.N.L.R.B. v. Washington AluminumCompany, Inc.,370 U.S. 9.The law appears equally settled, however, that wheresuch a walkout violates a no-strike clause in a contract, the statutory protection isforfeited.Washington Aluminum, supra,at footnote 16.On the other hand, a walk-out because of "abnormally dangerous conditions for work" does not violate ano-strikeclause.N.L.R.B. v. Knight Morley Corp.,251 F. 2d 753, 759 (C.A. 6),cert. denied 357 U.S. 927.Finally, under ordinary equitable principles, it seemsclear that where management has approved or encouraged a walkout because of afailure of plant equipment, management cannot be heard to say that the walkout isin breach of a no-strike clause.The foregoing principles, in my judgment, controlthis aspect of the case.The contract between the Company and the Union contained a no-strike clause,4and also a clause providing that "walking off the job by employee without permis-sion shall be deemed as voluntary quitting."The contract by its terms was inap-plicable to leadmen, who, however, are "employees" and not "supervisors" withinthe meaning of the Act. Indeed, the Company makes no contention that the lead-men are outside the scope of the Act, and the record is clear that the leadmen'sduties do not entail the performance of any of the functions set forth in Section2(11) of the Act. See,e.g.,N.L.R.B. v. Southern Bleachery & Print Works, Inc.,257 F. 2d 235, 239 (C.A. 4), cert. denied 359 U.S. 911, and cases there cited. Itfollows, therefore, that the leadmen who walked out because of the dust conditions(McClure, McCall, and Poston) were within the protection of the Act as construedinWashington Aluminum,and the Company violated Section 8(a)(1) in discharg-ing them.With respect to the other employees, I am constrained to find that the workingconditions at the time of the walkout, although highly unpleasant, cannot be deemed"abnormally dangerous."The proof offered by General Counsel here does notbegin to approach that offered inKnight Morley, supra,or inFruin-Colnon Con-struction Co. and Utah Construction and Mining Co.,139 NLRB 894, or inPhila-delphiaMarine Trade Association and its members,138 NLRB 737. I regard itas significant, though not controlling, that less than 10 percent of the men walkedout, and none of these were from the sanding area where the dust was thickest.Tests conducted by the State board of health indicated that the amount of dangerousdust particles did not increase even after the suction system was shut down for3 hours, thereby suggesting that the system is effective in removing the nondangerouslarger particles but has no appreciable effect on the smaller particles .5Undoubtedlythe shutdown of the system caused discomfort in breathing,coughing,sneezing,and spitting of dust,but the statute speaks in terms of danger rather than dis-'The clause reads:On behalf of itself and the employees covered by this Agreement, the Union agreesthat there shall be no strike or stoppage of work or secondary boycott or slow-downof work or picketing or disturbance on the part of or on behalf of the employeescovered by this Agreement during the term of this Agreement.Any employee whoparticipates in or promotes a strike, work stoppage, picket line, slow-down, secondaryboycott, or disturbance, even of a momentary nature, may be discharged and only thequestion of whether or not he did in fact participate in or promote such action shallbe subject to grievance procedure or arbitration.5A similar conclusion is voiced by the author of the report on the January test, but ashe was not made available as a witness, I rely solely on his factual report made in thedischarge of his official duties, and not on his explanation for the conditions he reported.734-070-64-vol.145-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomfortsThe standard of danger might be different as applied to persons withrespiratory difficulties, but the evidence is undisputed that employees were excusedfrom work, even under normal conditions, if they reported in with a bad cold andwere therefore adversely affected by the dust.Finally, the preponderance of theevidence does not establish that visibility was so reduced as to render the work"abnormally dangerous," even with respect to the possible flying objects testifiedto by McCall or the obscured pressure bar of which McClure spoke. I find that thedanger of being struck by flying objects was not appreciably increased as the visibilitynear the machines where such objects might be thrown off was not sufficientlyimpaired. and that Lewis' and Hardy's testimony establishes that the sliding out ofthe pressure bar would not endanger the operator.Although I find that the apparent breach of the no-strike clause 7 cannot bejustified under the "abnormally dangerous conditions" provision of the Act, I find thatat the time of the walkout the conduct of Foreman Price raised an estoppel againstthe Company's reliance on the no-strike clause.Price was not only a part of theCompany's supervisory hierarchy, but was foreman over the rough mill area which(along with the adjoining finish mill area) was involved in the walkout.Priceencouraged the walkout, and his encouragement of it was relayed by Leadman Postonto other men.Under these circumstances the men who walked out may be saidto have acted, at least in part, in reliance on Price's approval.Where, as here, em-ployees have good cause to believe that their action in leaving their posts has theapproval of a foreman, the Company is estopped from invoking the no-strike clauseagainst them 8 As to the Company's contention in its brief that.some employees hadvainly asked Price's superior, Acting Mill Superintendent Miller, for permission toleave, it sufficies to note that the identity of those employees is not established on therecord, and hence there is no basis for finding that any of the men involved here knewthat Miller had refused permission to leave.The employees who walked out and went home, therefore, cannot be said to haveviolated the no-strike clause, and hence enjoyed the statutory protection normallyattendant on concerted activities.The employees who remained in the cafeteria,however, heard Mathes, the actual head of the Company, in effect revoke the ap-proval Price had given the walkout.At this point, those in attendance could nolonger claim that the Company approved their action,9 and indeed they saw andheard Rainwater receive permission to return to work, a circumstance which em-phasized that the Company viewed those who did not as having forfeited their em-ployment status. I find, therefore, that the employees covered by the contract whodid not return to work after being made aware that the Company desired them to doso must be viewed as employees on strike in breach of the no-strike clause, and henceoutside the protection of the Act. In sum, I find that the statutory protection inthis case extends only to the three leadmen not covered by the no-strike clause, andto those other employees as to whom the Company is estopped from asserting the no-strike clause, because they left the premises before Mathes in effect revoked theapproval which Foreman Price had given their walkout.61 find that the men walked off the job in a good-faith belief that conditions weredangerous to healthBut inRedwing Carriers, Inc and Rockana Carriers, Inc ,130 NLRB1208, 1209, the Board indicated that the test of dangerous conditions is objective, notsubjectiveThis rule places a heavy burden on employees, who must act without thebenefit of medical advice and whose choice places either their jobs or their health injeopardy.However. I am bound by theRedwinglanguage.See alsoFruin-Colnon Con-struction Co. and Utah Construction and MiningCo , 139 NLRB 894, footnote 397Quaere, whether a "no-strike" clause need be construed as covering a walkout becauseof a temporary failure of equipment.CfMastro Plastses Corp , and French-AmericanReeds Mfg Co , Inc. v. N L.R B.,350 U S 270, 279-284 The language of Section 502, aswell asWashington Aluminum, supraat footnote 16, andKnight Morley, supra,appear tosettle this adversely to the employees8Respondent also emphasizes the contractual provision that "walking off the job by anemployee without permission shall be deemed as voluntary quitting " I do not read thisclause as a clear and unmistakable waiver of employees' rights under Section 7 to act inconcert for mutual aid or protectionIn any event, as discussed above, the employees hadpermission to walk off the job8 of the settled rule that an employer, ordinarily liable for a foreman's coercive state-ments, can disavow them and escape liability.H. J. Heinz Company v N L R B.,110 F 2d843, 847 (C.A 6), affd 311 U S. 514, 521 ;North Carolina Finishing Company v. N L R.B.,133 F 2d 714, 716 (C.A4) ; N L R B. v Saxe-Glassman Shoe Corporation,201 F. 2d 238,242 (C.A.1) , Time-C-Matic, Inc v. N.L R B.,264 F. 2d 96, 99-100 (CA. 7). CURTIS MATHES MANUFACTURING COMPANYIII.THE REMEDY483I shall, of course, recommend that Respondent cease and desist from its unfairlabor practices, and that it give backpay under the formulas approved inCrossettLumber Company,8NLRB 440, andIsis Plumbing & Heating Co.,138 NLRB 716,to the employees who were discriminated against.The identity of these employeesin addition to the three leadmen (i e., the identity of those who were not aware atthe time that Mathes revoked Price's approval of the walkout) may be left to deter-mination in compliance negotiations or proceedings.Backpay will run from No-vember 25, 1962, through the time reinstatement was offered approximately 3 weekslater.It is my considered recommendation that no notice should be required in thiscaseA notice has already been posted for 60 days covering the solicitation ofwithdrawals and any other violation of Section 7 rights. I see no useful purposeto be served in posting a notice explaining the reimbursement of leadmen who derivethis benefit because they are outside the contract, and the reimbursement of otheremployees whose protection derives from the peculiar combination of circumstancespresented by this record.CONCLUSIONS OF LAW1.The Company, by systematically interrogating employees as to their desire toretain union membership, and by encouraging their efforts to withdraw from theUnion, has engaged in an unfair labor practice affecting commerce within themeaning of Sections 8(a) (1) and 2(6) and (7) of the Act.2.The Company, by discharging the leadmen who left their workplaces becauseof dust conditions on November 24, 1962, and who were not subject to the no-strikeclause, engaged in an unfair labor practice affecting commerce within the meaningof Sections 8 (a) (1) and 2(6) and (7) of the Act3.With respect to the other employees who similarly left their workplaces on thatoccasion, the Company engaged in a similar unfair labor practice insofar as it dis-charged any such employees who had left the plant prior to the time Chairman ofthe Board Mathes revoked the express or implied approval which the Company,through a foreman, had given the walkout.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent,CurtisMathesManufacturing Company, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Systematically interrogating its employees as to their desire to retain member-ship in a labor organization,and participating in their efforts to withdraw from suchmembership.(b)Discharging or otherwise discriminating against employees for engaging inconcerted activities for mutual aid and protection,provided that nothing in thisOrder shall preclude appropriate action against employees who breach a no-strikeprovision applicable to their employment,unless such provision has in effect beenwaived by Respondent acting through supervisory employees.2.Take the following affirmative action designed to effectuate the policies of theAct(a)Make whole the following employees in the manner set forth in the sectionof the Intermediate Report entitled"The Remedy":Jesse Poston, John McClure, Earl McCall,and also any other employees whowalked out because of dust conditions on November 24, 1962, and who left theplant before Charles Mathes advised the employees in the cafeteria that he, in effect,revoked any approval Foreman Price had theretofore given the walkout.(b) Preserve and,upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay and other sums due the employees under the terms thereof.(c)Notify the Regional Director for the Sixteenth Region, in writing,within 20days from the date of service of this Intermediate Report and Recommended Order,what steps it has taken to comply therewith 10"In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps the Respondent has takento comply herewith."